Citation Nr: 1202898	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-25 565	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss with left ear tympanoplasty, rated as noncompensably disabling prior to February 5, 2009 and as 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from November 1963 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2009, the Veteran filed a claim for entitlement to an earlier effective date for the assignment of a 60 percent rating for a chronic stomach condition.  This issue was referred by the Board to the Agency of Original Jurisdiction (AOJ) in the November 2010 remand.  The record does not indicate that it has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


